        Case: 3:20-cv-01051-wmc Document #: 17 Filed: 01/21/21 Page 1 of 17




                        UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

 CREANDO LITTLE LANGUAGE
 EXPLORERS, LLC,

                       Plaintiff,

         v.                                      Case No. 3:20-CV-1051-wmc

 MONROE STREET ARTS CENTER,
 INC., ​et al​.,

                       Defendants.


        PLAINTIFF’S REPLY BRIEF IN SUPPORT OF MOTION TO REMAND

                                     INTRODUCTION

        On December 21, 2020, the plaintiff filed an amended complaint in which it

elected to drop its Lanham Act Claim. Concurrently, the plaintiff also filed a motion for

remand, seeking to have this case returned to the Dane County Circuit Court. The

defendants oppose remand, and on January 11 filed a brief requesting that the court

exercise its discretion to maintain supplemental jurisdiction over the remaining state

claims. The defendants’ request, although permissible under the applicable rules, asks

the court to break with its regular practice of remanding cases to state court when such

cases are at an early stage and scant judicial resources have as yet been expended on

them.    For the reasons discussed below, the court should decline the defendants’

request to break with this practice, exercise its discretion to decline supplemental

jurisdiction, and remand this matter to the state court.

        The defendants also argue that the court should find that the plaintiff’s claims for
      Case: 3:20-cv-01051-wmc Document #: 17 Filed: 01/21/21 Page 2 of 17




misappropriation and violation of Wis. Stat. § 100.18 are preempted by federal law. In

such an event, the court would continue to have original jurisdiction over at least those

two claims, and this case should remain in federal court. The defendants support this

argument by weaving a creative narrative of selective facts found in in the plaintiff’s

Amended Complaint, while simultaneously ignoring the alleged facts that defeat their

theory. The plaintiff’s claims are not preempted, and for the reasons discussed below

the court should also find that it lacks original jurisdiction in this matter.

                                       ARGUMENT

         I.   Mea Culpa

       The plaintiff concedes that it over-reached in its opening brief. The defendants

are correct that supplemental jurisdiction attaches at the time of removal and is not ​de

facto lost in the event that federal claims are dismissed or withdrawn. The undersigned

counsel apologizes for the misstatement of law in the plaintiff’s filing and prays that the

court attributes the misstatement entirely to counsel and not to the plaintiff.

        II.   Remand is Discretionary

       The plaintiff also agrees with the defendants that a district court is not required

to retain supplemental jurisdiction once the federal claims that gave rise to removal are

eliminated. (​See Doc. # 14, pp. 12-13 quoting ​Anderson v. Aon Corp.​, 614 F.3d 361, 364

(7th Cir. 2010)). The defendants appropriately quote Judge Easterbrook:

              But if there is federal jurisdiction on the date a suit is
              removed​—​as there was in this suit​—​the final resolution of
              the claim that supported the suit’s presence in federal court
              does not necessitate remand. The district court ​may retain
              jurisdiction under 28 U.S.C. § 1367(a) . . .



                                           Page 2
      Case: 3:20-cv-01051-wmc Document #: 17 Filed: 01/21/21 Page 3 of 17




Id. (​ emphasis supplied). The defendants’ circumlocutory brief buries this statement of

law below the fold, waiting until beyond its half-way point to mention that whether this

court retains jurisdiction in this case is entirely up to the court. (​See​ Doc. 14, p. 14).

       Blackletter law provides that a district court may decline supplemental

jurisdiction over a state-law claim for the following reasons:

           1. The claim raises a novel or complex issue of state law;

           2. The claim substantially predominates over the claim or claims over which

               the court has original jurisdiction;

           3. The district court has dismissed all claims over which it has original

               jurisdiction; or

           4. In exceptional circumstances, there are other compelling reasons for

               declining jurisdiction.

28 U.S.C. § 1367(c). In addition, “a district court should consider and weigh the factors

of judicial economy, convenience, fairness and comity in deciding whether to exercise

jurisdiction over pendent state-law claims.” ​Wright v. Associated Ins. Cos.​, 29 F.3d 1244,

1251 (7th Cir. 1994) (citing ​Carnegie-Mellon Univ. v. Cohill​, 484 U.S. 343, 350(1988)); ​see

also City of Chicago v. Int'l Coll. of Surgeons,​ 522 U.S. 156, 173 (1997); ​United Mine Workers

of Am. v. Gibbs​, 383 U.S. 715, 726 (1966).

       This district court is no stranger to the positions argued by both parties, and is

familiar with the very cases cited by the defendants.

               Defendant acknowledges that, generally, federal courts
               should not keep jurisdiction over a case once all the federal
               claims are gone. 28 U.S.C. § 1367(c)(3); ​Segal v. Geisha NYC
               LLC​, 517 F.3d 501, 506 (7th Cir. 2008); ​Contreras v. Suncast
               Corp​., 237 F.3d 756, 766 (7th Cir. 2001). However, it cites

                                              Page 3
       Case: 3:20-cv-01051-wmc Document #: 17 Filed: 01/21/21 Page 4 of 17




               Carnegie-Mellon Univ. v. Cohill​, 484 U.S. 343, 108 S. Ct. 614, 98
               L. Ed. 2d 720 (1988), and ​Townsquare Media, Inc. v. Brill​, 652
               F.3d 767 (7th Cir. 2011), for the proposition that the court has
               discretion to retain jurisdiction when the plaintiff has
               dismissed his federal claims to manipulate jurisdiction and
               keeping the case would serve the interest of judicial
               economy.

Meyers v. Wis. DOT,​ No. 12-cv-877, 2012 U.S. Dist. LEXIS 177103, at *2 (W.D. Wis. Dec.

14, 2012). In ​Meyers,​ Judge Crabb notes the very same point as the plaintiff made above,

which is that the courts in the cases cited by the defendants ultimately decided not to

retain jurisdiction.

               If plaintiffs had attempted to dismiss their federal claims
               after the parties and this court had devoted substantial
               resources to this case, it might make sense to retain
               jurisdiction. However, defendant does not cite any cases in
               which a federal court concluded that it was appropriate to
               retain jurisdiction under § 1367 when the plaintiff dismissed
               his federal claims before any proceedings occurred in federal
               court. ​Even the courts in the cases it cites affirmed decisions
               to relinquish jurisdiction. ​Carnegie-Mellon University,​ 108 S.
               Ct. at 622-23; ​Townsquare​, 652 F.3d at 773.

Id. a​ t *2-3 (emphasis supplied).      ​See also Farmers All. Mut. Ins. Co. v. Burger,​ No.

07-C-0138-C, 2007 U.S. Dist. LEXIS 43297, at *4 (W.D. Wis. June 12, 2007) (“​United Mine

Workers v. Gibbs​, 383 U.S. 715, 86 S. Ct. 1130, 16 L. Ed. 2d 218 (1966), allows federal

courts to retain certain state law claims for decision after dismissing the federal claims

from the case but only in unusual circumstances. Ordinarily, ‘if the federal claims are

dismissed before trial . . . the state claims should be dismissed as well.’ ​Id​. at 726. One of

the factors favoring relinquishment of jurisdiction is present ‘when state issues

substantially predominate.’ ​Id.”​ ).




                                            Page 4
         Case: 3:20-cv-01051-wmc Document #: 17 Filed: 01/21/21 Page 5 of 17




         It is notable that the defendants cite ​Carnegie-Mellon in support of their argument

that this court should retain jurisdiction over this matter.         (​See Doc. #14, p. 16).

Carnegie-Mellon does not, in fact, support the defendants’ argument. In that case, the

plaintiffs commenced an action in state court against their employer, alleging both state

and federal discrimination claims. ​Carnegie-Mellon​, 484 U.S. at 345. The employer

removed the case to federal court on the basis that the complaint stated a federal claim

“and the state-law claims in the complaint were pendent to this federal-law claim.” ​Id.

at 346. The plaintiffs did not contest the removal; however, six months later they filed a

motion to amend the complaint for the express purpose of omitting the federal claims.

Id.​ The federal court granted the motion, and remanded the case to state court. ​Id.​

Relying upon its prior decision in ​Mine Workers​, the Supreme Court upheld the district

court’s remand order, finding that remand is appropriate when the factors weighed by

the trial court indicate “that a case properly belongs in state court, as when the

federal-law claims have dropped out of the lawsuit in its early stages and only state-law

claims remain …” ​Id.​ at 350 quoting ​Mine Workers​, 383 U.S. at 726-27. In this case,

Creando did not wait for six months to drop its federal claim, making the case for

remand even more compelling.

            A. The Defendants’ Argument that Remand is Unfair Is Without Merit

         Turning to factors that the court should weigh, the defendants first argue that

remand would be unfair to the defendants. (Doc. # 14, pp. 17-20). In support of that

argument, they point to ​Austwick v. Board of Education​, 555 F. Supp. 840, 842 (N.D. Ill.

1983).    (​See Doc. # 14, p. 17).              ​ oes not provide the authority that the
                                      ​Austwick d




                                            Page 5
      Case: 3:20-cv-01051-wmc Document #: 17 Filed: 01/21/21 Page 6 of 17




defendants claim. Its holding relies upon ​In re Greyhound Ret. and Disability Trust Fund,​

598 F.2d 883, 884 (5th Cir. 1979), for the proposition that “the district court does not

have discretion to remand non-federal claims in a removed case where the motion to

remand is predicated on a ‘voluntary tactical dismissal of the federal claims by

plaintiff.’” ​Austwick,​ 555 F. Supp. at 842. ​In re Greyhound​, however, is no longer good

law following the decision in ​Carnegie-Mellon in which the Supreme Court, resolving a

split in the circuits, held that district courts do have such discretion. ​Carnegie-Mellon​,

484 U.S. at 348.     Further, as noted above, both ​Austwick ​and ​Carnegie-Mellon were

“decided before the passage in 1990 of 28 U.S.C. § 1367, which expressly authorized

district courts to decline to exercise supplemental jurisdiction over a state-law claim if

all claims within the court's original jurisdiction had been dismissed.” ​Baker v. Kingsley​,

387 F.3d 649, 654 n.1 (7th Cir. 2004) citing Judicial Improvements Act of 1990, Pub. L.

101-650, Title III, § 310, 104 Stat. 5089 (Dec. 1, 1990).

       The defendants also cite ​Anderson v. Aon Corp.​ , 614 F.3d 361, 363 (7th Cir. 2010),

for the proposition that fairness militates the federal district court retaining jurisdiction.

(​See Doc. # 14, p. 17). This case is also unhelpful to the defendants, in large part because

the facts upon which that court’s holding is based are easily distinguishable from the

facts in this case. In ​Anderson​, the plaintiff engaged in “playing games” across the state

and federal courts of both Illinois and California over a series of years. ​Anderson​, 614

F.3d at 365. The plaintiff’s effort to “try yet again in state court” (as quoted in the

defendants’ brief at Doc. #14, p. 17) is a reference to ​a fourth effort ​by the plaintiff to

avoid litigation in Illinois federal court over his preferred forum​—​California state court.



                                             Page 6
       Case: 3:20-cv-01051-wmc Document #: 17 Filed: 01/21/21 Page 7 of 17




See Anderson,​ 614 F.3d at 365.

        The facts and procedural posture at issue in ​Anderson are hardly comparable to

this case, where the court has made no rulings and a preliminary pretrial conference has

not even been held.       As noted by the Sixth Circuit, the “possibility of harmful

‘jockeying’ appears greatest where there has been a not insubstantial commitment of

judicial resources in the federal court.” ​In re Romulus Cmty. Schs.,​ 729 F.2d 431, 440 (6th

Cir. 1984). At this point there have been minimal judicial resources expended in this

case. Moreover, the defendants have likewise not expended resources in federal court

that would be wasted if this matter were remanded, as their deadline to file a

responsive pleading has been stayed by the court pending the outcome of this motion.

(​See​ Doc. # 13).

        In sum, the defendants’ arguments as to fairness are left wanting for both factual

and legal support. The plaintiff is no more guilty of “harmful jockeying” by seeking

remand at this early and appropriate stage than the defendants were by seeking

removal on November 19. Conversely, what appears to be unfair is the defendants’

motivation to remain in federal court. The remaining claims are state-based, and the

courts of Wisconsin were established for the express purpose of permitting its residents

to resolve disputes arising under state law. The fair judicial resolution of the plaintiff’s

remaining claims clearly falls within the state courts’ bailiwick.         Conversely, the

defendants signal that although these claims arise under state law, they believe that

there is a unique quality to federal law that would permit a different resolution if this

court retained jurisdiction. (Doc. # 14, p. 21 (“Were the case to be remanded and a



                                          Page 7
      Case: 3:20-cv-01051-wmc Document #: 17 Filed: 01/21/21 Page 8 of 17




motion to dismiss briefed in that forum, Defendants would be required to start anew in

researching and preparing a motion to dismiss and brief in support solely under

Wisconsin procedural law.”)).

       Perhaps for obvious reasons, the defendants do not describe these apparently

significant differences between the procedural rules of this court versus those of the

court of Wisconsin. The plaintiff posits that the lack of explanation is likely due to the

lack of substance to this argument. Regardless of whether the plaintiff’s guess is correct

or not, the defendants brief makes clear that it is the defendants who are engaged in

forum shopping for the purpose of seeking an unfair advantage, not the plaintiff.

          B. The Interest of Judicial Economy Warrant Remand

       The defendants next argue that judicial efficiency and convenience should

compel the court to agree to retain jurisdiction. This argument similarly falls short.

       In support of their position, the defendants initially set forth the novel argument

that this court should start a new practice of penalizing litigants for what might have

occured, rather than what actually happened. First, the defendants take the plaintiff to

task because it did not immediately amend its pleading after Mr. Poland stated his

intent to seek removal of this case from state to federal court during a hearing before the

state court on November 11, 2020. (Doc. #14, pp. 19-20). In the defendants’ view, the

plaintiff was required to assume that Mr. Poland’s stated ​intent as to future action

bound his clients to a particular course of action that could not be changed or altered in

the intervening eight days before the removal deadline. Moreover, the defendants’

argument assumes that the plaintiff would have been entitled to rely upon Mr. Poland’s




                                          Page 8
      Case: 3:20-cv-01051-wmc Document #: 17 Filed: 01/21/21 Page 9 of 17




seemingly irreversible commitment to removal.

       In short, there is no legal support for this argument or the assumptions that

underpin it. There are any number of legitimate reasons why the defendants may or

may not have proceeded with removal. Moreover, if the defendants had ultimately

chosen not to seek removal, the plaintiff would not have grounds to complain or

otherwise seek to force them to undertake such action. Stated intentions are ultimately

just that​—​intentions. There is no rule of procedure in state or federal court that binds a

party to such intentions before it actually submits a filing pursuant to Wis. Stat. § 802.05

or Rule 11, respectively. In this instance, there would have been nothing improper had

the defendants decided to take a course different from the one stated by Mr. Poland on

November 11. Accordingly, the prudent course of action for the plaintiff was to wait

and see whether they did.

       The defendants also take issue with the fact that the plaintiff elected to amend its

pleading. As an initial matter, the plaintiff’s amended pleading falls squarely within

the scope of Fed. R. Civ. P. 15. The defendants have no more basis for complaining

about Creando’s decision to amend than Creando has to complain about the

defendants’ decision to remove this case to federal court rather than comply with the

Wisconsin answer deadline established under Wis. Stat. § 802.06.

       The defendants puzzlingly argue that remanding this case “would render for

naught Defendants’ expenditure on a significant motion for dismiss in this Court…”

(Doc. #14, p. 20). The defendants’ argument again relies upon the court’s willingness to

suspend disbelief and assume the facts to be something other than they are. The



                                          Page 9
     Case: 3:20-cv-01051-wmc Document #: 17 Filed: 01/21/21 Page 10 of 17




defendants want the court to believe that 1) the defendants would not have moved to

dismiss the original complaint if this matter were in state court, and 2) the only effect of

the plaintiff amended pleading was the removal of the federal claim.

       Neither contention is true, nor even plausible. First, the contention that the

defendants would not have filed for dismissal in state court is belied by the fact that the

motion they filed sought dismissal of the state-based claims. Second, the plaintiff made

a substantial number of revisions to its pleading that had nothing to do with the

Lanham Act claim. The defendants’ motion to dismiss and supporting brief set forth, at

great length, arguments that the plaintiff’s state-law causes of action failed to state

claims upon which relief could be granted and lacked sufficient specificity. (Doc. # 3,

pp. 23-41). The defendants may be willing to pay for its counsel’s prolific briefing, but

the Rules of Procedure do not require the plaintiff to take the same approach.1 As noted

above, Rule 15 provides a party with the option to replead a complaint. If this matter

had remained in state court, Wis. Stat. § 802.09(a) affords the plaintiff the same right.

The rule contemplates that a plaintiff may disagree with the arguments set forth in a



       1
              This assumes that the defendants are actually paying for their legal
representation. As noted in the Amended Complaint, the defendants current lead
counsel is the former president of the board for Defendant Monroe Street Arts Center,
Inc., and currently serves as a member of its capital campaign committee (Doc. # 3, ¶ 4,
fn. 1). These facts are indicative of a likelihood that the defendants are receiving
representation on a ​pro bono or discounted basis. The question of whether the
defendants are paying attorneys’ fees is not dispositive of any material issue related to
the remand motion. Notwithstanding the same, it does provide context to their motion
and raise questions as to what weight should be provided to their argument that the
motion for remand may “render for naught Defendants’ expenditure on a significant
motion to dismiss.” (Doc. # 14, p. 20). It is unclear whether the use of the word
“expenditure” refers to fees paid by the defendants or time spent by Mr. Poland and his
colleagues.
                                         Page 10
         Case: 3:20-cv-01051-wmc Document #: 17 Filed: 01/21/21 Page 11 of 17




defendant’s motion to dismiss, but avoid the expense of briefing by choosing to replead.

In other words, the applicable rules foster the opportunity for efficiency. Here, the

plaintiff elected to amend, and in doing made substantial revisions to its original

complaint. Among other things, it added two state-based claims and 23 paragraphs of

factual allegations.

          The defendants’ accusation that Creando has caused unnecessary delay and

expense is not only without merit. It also constitutes a transparent attempt to divert

attention from its own efforts to effectuate delays and unfairly drive up the plaintiff’s

costs.     The plaintiff obtained service on the defendants on October 20, 2020,

simultaneously serving them with the pleadings and the plaintiffs’ first set of discovery.

See Declaration of Travis James West (“West Decl.”), ¶ 2, Ex. A.           Moreover, on

November 4, 2020, Creando filed a motion for preliminary injunctive relief with the

state court. ​Id.​ ¶ 3, Ex. B. The defendants avoided responding to the discovery and the

motion by filing for removal on November 19, 2020.

          Thereafter, in early December the plaintiff discovered through the website

www.LinkedIn.com that at all times relevant to this lawsuit, the defendants’ lead

counsel, Mr. Poland, has served as a member of the capital campaign committee formed

by Defendant Monroe Street Arts Center, Inc. (“MSAC”). ​Id.​ ¶ 4, Ex. C. The actions of

MSAC’s capital campaign committee form the basis for one of the claims set forth in the

Amended Complaint. (​See Doc. #7, ¶¶ 85-94). On December 11 the plaintiff issued a

letter to Mr. Poland, requesting that he withdraw as counsel and informing him that

they intended to seek discovery as to his role in the events giving rise to this action.



                                         Page 11
     Case: 3:20-cv-01051-wmc Document #: 17 Filed: 01/21/21 Page 12 of 17




West Decl., ¶ 4, Ex. C. On January 6, 2021, the parties participated in the Rule 26

conference, after which the plaintiff served a new set of discovery under the federal

rules upon the defendants seeking, among other things, documents and information

relevant to Mr. Poland’s role as a witness and/or participant in the facts giving rise to

this litigation. ​Id.​ at ¶ 5, Ex. D. Two days later, the defendants sought and obtained yet

another reprieve from discovery in the form of a stay pending the outcome of this

motion for remand. (​See​ Doc. # 16).

       The defendants’ actions reveal their true intentions. Their brief runs on at great

(great) length, citing overturned, inapposite, and clearly distinguishable cases and

accusing the plaintiff of engaging in delay tactics. However, the facts demonstrate that

the defendants care very little about judicial economy or efficiency, and that they

actually prefer litigation delays. Among other things, the defendants prefer to stay in

federal court to avoid responding to written discovery while forcing the plaintiff to

engage in expensive (to plaintiff) motion practice. Furthermore, the plaintiff contends

that the defendants want to avoid the deposition of their lead counsel, Mr. Poland,

which may result in his disqualification as trial counsel in this matter. While the

plaintiff understands MSAC’s desire to use counsel of its choice​—​particularly when

MSAC has a long-standing relationship with Mr. Poland​—​such relationships are not a

lawful basis to fabricate delays and obstacles to the plaintiff’s adjudication of this case.

       III.   The Court Lacks Original Jurisdiction

       The defendants’ final argument is that this court need not reach the question of

whether to decline to exercise supplemental jurisdiction because, they argue, the



                                          Page 12
      Case: 3:20-cv-01051-wmc Document #: 17 Filed: 01/21/21 Page 13 of 17




plaintiff’s claims for misappropriation and violation of Wis. Stat. § 100.18 are

preempted by federal law. In such an event, the court would retain original jurisdiction

over the preempted claims, and supplemental jurisdiction over the state-law claims.

       “Under the longstanding well-pleaded complaint rule . . . a suit ‘arises under’

federal law ‘only when the plaintiff's statement of his own cause of action shows that it

is based upon [federal law].’” ​Vaden v. Discover Bank,​ 556 U.S. 49, 60(2009) (quoting

Louisville & Nashville R. Co. v. Mottley​, 211 U.S. 149, 152(1908); ​see also Caterpillar, Inc. v.

Williams,​ 482 U.S. 386, 398-99 (1987) (“the plaintiff is the master of the complaint . . .

[and] may, by eschewing claims based on federal law, choose to have the cause heard in

state court.”).

                  This means that the court looks only at the complaint, not at
                  asserted defenses, ​Gully v. First Nat'l. Bank,​ 299 U.S. 109, 113,
                  57 S. Ct. 96, 81 L. Ed. 70 (1936), or at counterclaims, ​Holmes
                  Group, Inc. v. Vornado Air Circulation Sys., Inc.,​ 535 U.S. 826,
                  831, 122 S. Ct. 1889, 153 L. Ed. 2d 13 (2002). It also means
                  that the court refers only to the portions of the complaint
                  that are necessary for a plaintiff's cause of action, and not at
                  pleadings that merely anticipate a defense. ​Louisville &
                  Nashville R.R. Co. v. Mottley,​ 211 U.S. 149, 153, 29 S. Ct. 42, 53
                  L. Ed. 126 (1908).

Saybrook Tax Exempt Inv'rs, LLC v. Lake of the Torches Econ. Dev. Corp.​, 929 F. Supp. 2d

859, 862 (W.D. Wis. 2013).

       Notwithstanding the preceding, a complaint that purports to rest on state law

can be recharacterized as one arising under federal law if the law governing the

complaint is exclusively federal. ​Beneficial Nat. Bank v. Anderson​, 539 U.S. 1, 8 (2003)

(“When the federal statute completely preempts the state-law cause of action, a claim

which comes within the scope of that cause of action, even if pleaded in terms of state


                                               Page 13
      Case: 3:20-cv-01051-wmc Document #: 17 Filed: 01/21/21 Page 14 of 17




law, is in reality based on federal law. This claim is then removable . . . ”). As noted

above, the defendants argue that Creando’s claims for misappropriation and violation

of Wis. Stat. § 100.18 are preempted by the Copyright Act.

       The Copyright Act preempts “all legal and equitable rights that are equivalent to

any of the exclusive rights within the general scope of copyright as specified by section

106” and are “in a tangible medium of expression and come within the subject matter of

copyright as specified by sections 102 and 103.” 17 U.S.C. § 301(a); ​see also ​Seng-Tiong

Ho v. Taflove​, 648 F.3d 489, 500 (7th Cir. 2011). The Seventh Circuit has “distilled from

the language of § 301 two elements: ‘First, the work in which the right is asserted must

be fixed in tangible form and come within the subject matter of copyright as specified in

§ 102. Second, the right must be equivalent to any of the rights specified in § 106.’” ​Id.​

quoting ​Baltimore Orioles, Inc. v. Major League Baseball Players Ass'n,​ 805 F.2d 663, 674

(7th Cir. 1986). Essentially, a plaintiff’s claim will not be preempted if it “regulates

conduct beyond the rights under the Copyright Act.” ​Taflove,​ 648 F.3d at 503. For

example, a trade secrets misappropriation claim is not preempted because it requires

the plaintiff to prove elements beyond “[t]he act of publishing the allegedly copied

materials.” ​Id.; see also Joint Comm'n Res., Inc. v. Siskin Techs., Inc.,​ No. 14 CV 1843, 2016

U.S. Dist. LEXIS 134799, at *22 (N.D. Ill. Sep. 29, 2016) (citing 1-1 Nimmer on Copyright

§ 1.01[B][1]) (“[I]n essence, a right that is ‘equivalent to copyright’ is one that is

infringed by the mere act of reproduction, performance, distribution, or display”).




                                           Page 14
       Case: 3:20-cv-01051-wmc Document #: 17 Filed: 01/21/21 Page 15 of 17




           A. Plaintiff’s Claim for Misappropriation is not Preempted by the
              Copyright Act

        In its amended pleading, the plaintiff alleges that it expended great effort to

create, develop, and promote its branding as well as an educational system called the

Five Senses Learning Approach (“FSLA”). (Doc. # 7, ¶¶ 15-31, 76-77). The plaintiff

created a business that operates as an afterschool program which, at its core, utilizes the

FSLA methodology to teach children.           (​Id.​ ¶ 14).   The methodology requires

engagement with children using a “systematic and researched approach . . . that

involves the use of language, STEM, physical activity, and the arts” in a particular

manner. (​Id​. ¶ 21).

        The plaintiff’s misappropriation claim involves the misappropriation of a host of

work that cannot be reduced to a fixed tangible form. Creando does not allege that the

defendants stole a book, pamphlet, or poem that describes the FSLA. Rather, the

plaintiff alleges that the defendants have co-opted the methodology (or elements

thereof) itself, which is not, and cannot be, a fixed tangible form subject to the

Copyright Act.     Moreover, the act and method of using language, STEM, physical

activity, and the arts to communicate with and teach children does not fall within the

scope of the six rights enumerated by Section 106 of the Copyright Act. ​See 17 U.S.C. §

106.

           B. Plaintiff’s Claim for Violation of Section 100.18 is not Preempted by the
              Copyright Act

        The defendants’ argument that Creando’s claim for violation of Wis. Stat. §

100.18 also fails. In support of this claim, Creando alleges that the defendants have

made false representations to the public that they are affiliated with Creando and offer

                                         Page 15
     Case: 3:20-cv-01051-wmc Document #: 17 Filed: 01/21/21 Page 16 of 17




the same form of sense-learning as Creando.         (Doc. # 7, ¶ 96). The defendants’

white-washed version of Creando’s methodology “publicly represented itself to be

identical to the FSLA in all aspects except bilinguality.” (​Id.​ ¶¶ 68, 95). It conveyed

these messages not only by creating a website that seeks to piggyback off of Creando’s

branding, but also by taking advantage of the defendants’ co-location in the same

building as Creando; copying Creando’s hours of operating and pricing structure;

marketing to the parents of children from the same schools as Creando; and offering the

same bussing options as Creando. (​Id​. ¶ 96).

       Just as with its misappropriation claim, Creando’s claim for violation of Wis.

Stat. § 100.18 does not fall within the boundaries of the Copyright Act. The thrust of its

claim is not whether the defendants republished a protected, tangible work and failed

to attribute the work to Creando. Rather, Creando alleges that the defendants made

false statements concerning the defendants’ after school program, and sought to bolster

their false claims by taking advantage of market confusion. Accordingly, this claim is

not preempted by the Copyright Act.




                                         Page 16
     Case: 3:20-cv-01051-wmc Document #: 17 Filed: 01/21/21 Page 17 of 17




                                   CONCLUSION

      For the preceding reasons, the plaintiff respectfully requests that the court grant

its motion for remand.

Respectfully submitted this 21st day of January, 2021.

                                           WEST & DUNN

                                           /s/ Travis James West

                                           Travis James West SBN 1052340
                                           Benoit M. Letendre SBN 1079792
                                           114 East Main Street, Suite 211
                                           P.O. Box 37
                                           Waunakee, Wisconsin 53597
                                           Ph. (608) 535-6420
                                           Email: ​twest@westdunn.com
                                                  bletendre@westdunn.com

                                           Attorneys for Plaintiff Creando Little
                                           Language Explorers, LLC




                                        Page 17
